                       THE UNITED STATES DISTRICT COURT
                              DISTRICT OF KANSAS

R. Alexander Acosta,
Secretary of Labor,
United States Department of Labor,

                    Plaintiff,

v.                                                          Case No. 14-2412-JWL


China Garden, Inc. d/b/a
China Garden Buffet; and
Yong Lin,

                    Defendants.

                                 MEMORANDUM & ORDER

      The Secretary of the United States Department of Labor filed suit against defendants in

August 2014 alleging that defendants failed to comply with the overtime and minimum wage

requirements of the Fair Labor Standards Act. Defendants answered the complaint, but counsel

for defendants was permitted to withdraw in August 2015 after satisfying the requirements of

Local Rule 83.5.5(a). Judge O’Hara directed substitute counsel to enter an appearance and

cautioned the corporate defendant that it could not appear “pro se” and was required to obtain

counsel. Before the deadline to secure new counsel, the Secretary moved to stay the case

pending the investigation and potential prosecution of criminal charges against Mr. Lin. Judge

O’Hara granted the stay in September 2015.

      On December 3, 2018, Judge O’Hara granted the Secretary’s motion to lift the stay and

set a status conference for December 14, 2018. Judge O’Hara cautioned defendants that if they

failed to appear at the conference, in person or through counsel, the court would favorably
entertain a motion for default judgment under Federal Rule of Civil Procedure 16(f)(1)(A).

Neither defendant appeared, in person or through counsel.         The Secretary then filed this

motion—a motion for default judgment pursuant to Federal Rule of Civil Procedure 55(b)(2).

       Within a week of the filing of that motion, new counsel entered an appearance on behalf

of both defendants and filed a response to the motion for default judgment. In that response,

counsel for defendants explains that Mr. Lin is incarcerated, that counsel recently met with Mr.

Lin with the aid of an interpreter, and that counsel conducted an on-site investigation of the

corporate defendant.    Counsel for defendants asserts his belief that there are meritorious

defenses to the claims in the complaint and urges that he will be fully engaged in the processing

of this case. Counsel has further explained that Mr. Lin did not appear at the scheduling

conference because of his incarceration and that he did not adequately delegate any of his

responsibilities with respect to the corporate defendant. According to counsel, Mr. Lin has now

authorized his sister, who does not speak English, to handle all administrative and legal matters

on behalf of the corporate defendant.      The Secretary has not filed a reply to defendants’

response.

       The motion for default judgment is denied. To begin, the Secretary’s motion is expressly

brought pursuant to Rule 55(b)(2) despite Judge O’Hara’s direction to file the motion pursuant

to Rule 16(f). Federal Rule of Civil Procedure 55 envisions a two-step process for obtaining a

default judgment. Meyers v. Pfizer, Inc., 581 Fed. Appx. 708, 710 (10th Cir. 2014). First, the

party wishing to obtain a default judgment must apprise the court that the opposing party has

failed to plead or otherwise defend by requesting “by affidavit or otherwise” that the clerk enter

default on the docket. Id.; Fed. R. Civ. P. 55(a). Second, following an entry of default by the

                                                2
clerk, the party entitled to a judgment by default shall apply to the clerk or the court under Rule

55(b), depending on the nature of the relief requested. Meyers, 581 Fed. Appx. at 708 & n.3.

The court cannot enter default judgment under Rule 55(b)(2) because no entry of default has

been requested or entered under Rule 55(a). See id. at 710-11.

       What Judge O’Hara clearly contemplated was the filing of a motion for default judgment

as a sanction under Rule 16(f). Rules 16(f) and 37(b)(2)(C) of the Federal Rules of Civil

Procedure permit a court to enter a default judgment when a party disobeys a court order. See

Derma Pen, LLC v. 4EverYoung Limited, 736 Fed. Appx. 741, 745 (10th Cir. 2018). Because a

default judgment, like dismissal, “represents an extreme sanction,” it is “appropriate only in

cases of willful misconduct.” See id. (citing Ehrenhaus v. Reynolds, 965 F.2d 916, 920 (10th

Cir. 1992)). Before imposing a default judgment as a sanction, “a court should ordinarily

consider a number of factors,” including: (1) “the degree of actual prejudice to the defendant;”

(2) “the amount of interference with the judicial process;” (3) “the culpability of the litigant;”

(4) “whether the court warned the party in advance that dismissal of the action would be a likely

sanction for noncompliance;” and (5) “the efficacy of lesser sanctions.” See id. at 745-46 (citing

Ehrenhaus, 965 F.2d at 921).       “Only when the aggravating factors outweigh the judicial

system’s strong predisposition to resolve cases on their merits is dismissal [or default judgment]

an appropriate sanction.” Id. (citations and quotations omitted).

       Because the Secretary’s motion was filed under Rule 55(b)(2), it contains no reference to

the Ehrenhaus factors let alone any application of those factors to this case. But the record

reflects that default judgment is not an appropriate sanction at this juncture. Defendants in this

case have faced unusual obstacles that have prevented the efficient processing of the case—

                                                 3
including significant language barriers, a lengthy stay of this case pending criminal charges, and

the incarceration of the individual defendant and owner of the corporate defendant. But they

have now retained counsel (and did so within one month of the order lifting the stay) and

counsel indicates both an ability to process this case diligently and the willingness of his clients

to assist in that regard. Without question, the appropriate approach at this time is to have Judge

O’Hara schedule a status conference to move this case forward on the merits.



       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s motion for

default judgment (doc. 64) is denied.



       IT IS SO ORDERED.



       Dated this 1st day of March, 2019, at Kansas City, Kansas.



                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge




                                                 4
